Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 16 was amended to recite “said adjacent solid, thick areas” in line 8, however, claim 16 was not amended to introduce “adjacent” thick areas similar to claims 1 and 9, rather it retains the original language of “at least one solid, thick area”.  Accordingly, as presented, claim 16 is indefinite for lacking antecedent basis.  However, it is believed this omission was unintentional and claim 16 has been amended to recite the thick areas in the same manner presented in claims 1 and 9 and consistent with the rest of claim 16.

The application has been amended as follows: 
Claim 16 (Currently amended): A system for attaching material layers comprising: 
a stack-up having an uppermost layer and a lowermost layer, said lowermost layer being magnesium or magnesium alloy, said lowermost layer having an upper end, said lowermost layer having adjacent solid, thick areas separated by thin areas prior to attachment to said uppermost layer; and 

wherein said self-piercing rivets cause deformation of said lowermost layer around each shank thereby forming a concavity in said upper end of said lowermost layer, each concavity having sloped walls that terminate in a base beneath each shank, said deformation further defining a slope being at least partially conformed to said taper of each shank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726